Judgment of Monroe County Court and judgment of Rochester City Court reversed on the facts and a new trial granted in the City Court, with costs to appellant to abide the event, on the ground that the verdict is against the weight of the evidence. All concur. (The judgment affirms a judgment of Rochester City Court, Civil Branch, in favor of plaintiff in an action to recover damages for personal injuries sustained by reason of falling on ice in a parking station.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.